Title: Salaries for the Congress, [16 July] 1789
From: Madison, James
To: 


[16 July 1789]

   
   A daily pay of six dollars for both senators and representatives was proposed. Sedgwick moved to reduce the representatives’ pay to five dollars.


Mr. Madison Was of opinion that a discrimination was necessary; he observed, that it had been evidently contemplated by the constitution, to distinguish in favor of the senate, that men of abilities and firm principles, whom the love and custom of a retired life might render averse to the fatigues of a public one, may be induced to devote the experience of years, and the acquisitions of study, to the service of their country: And unless something of this kind is adopted, it may be difficult to obtain proper characters to fill the senate, as men of interprize and genius will naturally prefer a seat in the house, considering it to be a more conspicuous situation.
